—Appeal from an order of the Supreme Court, Oneida County (Anthony F. Shaheen, J.), entered April 24, 2001. The order denied defendant’s motion to vacate a default judgment.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: This appeal has been rendered moot inasmuch as defendant’s debt at issue herein was discharged in bankruptcy (see Gucci v Gucci, 213 AD2d 356, 357 [1995], lv denied 86 NY2d 778 [1995]; see also Jarrell v Jarrell, 276 AD2d 353, 354 [2000], lv denied 96 NY2d 710 [2001]). Present—Wisner, J.P., Hurlbutt, Gorski, Martoche and Hayes, JJ.